eth
" 1 te
i ee

SA

AO 245B (Rev, 02/08/2019) Judgment.in a.Criminal Petty Case (Molified) : Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
. ¥, (For Offenses Committed On or After November 1, 1987)

_ Antonio Garcia-Serrato Case Number: 3:20-mj-20098

Frank Torres Moreh
Defendant's Attorney : Es | i

 

 

 

 

REGISTRATION NO. 93715298

THE DEFENDANT: 7 | AN um
El pleaded guilty to count(s) 1 of Complaint

 

 

 

  
 

ya et
Me? Gas 1

 

 

 

 

 

 

 

 

C) was found guilty to count(s) | [ROUTER : TAIGY OF Cab cn
after a plea of not guilty.
Accordingly, the defendant 1 is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) I
[_] The defendant has been found not guilty on count(s)
C1 Count(s) ...° dismissed-on the motion of the United States,
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
| | \/ EC)
| U1 TIME SERVED A days
8 Z [2 Assessment: $10 WAIVED Fine: WAIVED
“Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
CL] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall ‘notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Thursday, January 16, 2020
Date of Imposition of Sentence

Mh

DUM | “HONORABLE F. A. GOSSETT Il
pe » UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy : ee - ‘ 3:20-mj-20098

 
